Exhibit 10.8

ALLONGE

This Allonge, dated January 27, 2009 (this "Allonge"), is to be physically
attached to that certain Promissory Note entitled as "Second Amended and
Restated Promissory Note" in the stated amount of "$1,000,000 or more", dated
August 1, 2008 by and between My MedicalRecords.com, Inc., a Delaware
corporation ("Borrower") and The RHL Group, Inc., a California corporation
("Lender") (as amended and modified hereby, the "NOTE"). Reference is also made
to that certain Security Agreement, dated July 31, 2007 by and between Borrower
and Lender which secured Borrower's obligations under the NOTE (as amended and
modified hereby, the "Security Agreement").

The purpose of this Allonge is to suspend certain rights (the "SUSPENDED
RIGHTS") held by the Lender from the Closing Date, as that term is defined in
that certain Agreement and Plan of Merger and Reorganization dated November 8,
2008 (the "Merger Agreement"), by and among Favrille, Inc., a Delaware
corporation ("Favrille"), Montana Merger Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of Parent and Borrower, until the earlier of: either (1)
the date that Favrille or Borrower repays all amounts outstanding under the
"Notes" issued pursuant to the Creditor Plan (as defined in the Merger
Agreement) in the maximum aggregate amount of up to $1,160,000, (2) the date
that Favrille or Borrower deposits into the Escrow Fund (as defined in the
Creditor Plan) the maximum amount of cash (up to $1.16 million, which maximum
amount will be confirmed by Favrille to the Company on or before the Closing
based upon the terms of the Settlement Agreements (as defined in the Creditor
Plan) executed on or prior to Closing) payable in satisfaction of the "Notes"
issued pursuant to the Creditor Plan; or (3) ten days after the two year
anniversary of the Closing Date (the "NEW DUE DATE"). In addition the purpose of
the Allonge is to temporarily affect certain terms of the NOTE and the Security
Agreement as more fully set forth herein (the "MODIFICATION"). Capitalized terms
not otherwise defined herein shall have the meaning ascribed to such terms in
the NOTE.

Other than as stated herein the NOTE and Security Agreement remain unaltered,
and in full force and effect. Only this Allonge shall expressly or impliedly
alter the terms of the NOTE and Security Agreement; no other writing, or
document, whether now or in the future signed, shall alter or modify the terms
of the NOTE or the Security Agreement, or the NOTE or Security Agreement itself,
except a document entitled as "Amended Allonge" executed by both the Borrower
and the Lender (and no one else), which document, if it exists, shall also be
attached to the NOTE. A condition precedent to the effectiveness of this Allonge
is the passage of a resolution by the Board of Directors of Borrower to the
effect that the NOTE is: (a) in full force and effect; (b) is fully enforceable;
(c) no defenses exist as to the NOTE; and (d) the amount due under the NOTE as
of the date of this Allonge is $1,016,145.

The SUSPENDED RIGHTS are as follows:

--------------------------------------------------------------------------------



 1. Any right of the Lender to declare a Default or an Event of Default (as
    defined in the NOTE and the Security Agreement) or deliver any notice
    thereof to Borrower.
 2. Any right of the Lender to accelerate the maturity date of the NOTE (whether
    the Final Maturity Date or the NEW DUE DATE).
 3. Any right of the Lender to exercise any of the remedies referenced in
    Section 6.3 of the Security Agreement.
 4. Any right of the Lender to assign the NOTE, or the proceeds of the NOTE, or
    otherwise negotiate the NOTE.
 5. Any right of the Lender to receive payment of the Unpaid Balance of the NOTE
    as that term is defined in the NOTE, including without limitation payments
    for monthly interest and CREDIT CARD ADVANCES under the NOTE.

The MODIFICATIONS are as follows:

1. The Final Maturity Date shall now be the NEW DUE DATE.

2. Notwithstanding any other provisions of the NOTE and the Security Agreement
Lender hereby agrees and acknowledges that the Unpaid Balance under the NOTE is
expressly subordinated in right of payment to the prior payment of the
Indebtedness. The Indebtedness shall be deemed paid when the entire amount due
to retire the Indebtedness is deposited into the Escrow Fund. "Indebtedness"
shall mean the principal amount due under the Notes (an amount that shall range
from $800,000 to $1,160,000, as defined in the Creditor Plan) to be issued to
the Creditors (as defined in the Creditor Plan) pursuant to the Creditor Plan
and any costs and expenses payable under the Notes.

3. Lender hereby subordinates to the holders of Indebtedness any security
interest or lien that Lender may have in all Collateral (as defined in the
Security Agreement). Notwithstanding the respective dates of attachment or
perfection of the security interest of Lender and the security interest of the
holders of Indebtedness, the security interest of the holders of Indebtedness in
the Collateral, shall be prior to the security interest, if any, of Lender until
the Company shall have paid the Indebtedness in full to the Escrow Agent.

4. Lender hereby expressly waives, both now and in the future, any Default or
Event of Default under the NOTE and the Security Agreement that arises from or
is related to the Closing (as that term is defined in the Merger Agreement) and
the consummation of the transactions described in the Merger Agreement.

5. Each of the representations, warranties and covenants included in the NOTE
and Security Agreement are hereby qualified and/or waived as necessary to
address the purpose and effect of the SUSPENDED RIGHTS and the MODIFICATIONS set
forth in this Allonge to the extent it is readily apparent that such
qualification and/or waiver is necessary to give effect to the terms and
provisions of this Allonge.

2

--------------------------------------------------------------------------------



6. This Allonge is being executed in connection with the consummation of the
transactions described in the Merger Agreement and the documents signed on the
Effective Time as that term is defined in the Merger Agreement, but shall not be
attached to the NOTE or effective unless and until the Closing Date (as that
term is defined in the Merger Agreement) has successfully passed.

7. Upon the Closing Date having successfully passed the Lender shall deliver the
NOTE (with this Allonge affixed) and the Security Agreement to the Escrow Agent.
Said Escrow Agent shall hold said documents until the Company shall have paid
the Indebtedness in full to the Escrow Agent, including if applicable through
deposit of the funds into the Escrow Fund. Upon the payment of the Indebtedness
in full to the Escrow Agent: (a) the Escrow Agent will be instructed by both the
Company and the Lender to return the NOTE, Allonge and Security Agreement to the
Lender, who shall then have the power to detach the Allonge from the NOTE; (b)
the Allonge shall have no further power and effect; (c) any security interest,
if any, shall be deemed unenforceable; and (d) Lender shall be deemed to be, and
is, restored to the position that it held immediately prior to the execution of
this Allonge. The Escrow Agent, in returning the NOTE, the Allonge affixed, and
the Security Agreement only needs to determine whether or not the Borrower or
Favrille have deposited funds into the Escrow Fund sufficient to pay the
Indebtedness in full; it is not required to get any other, or further, assurance
or understanding from any Party whatsoever.

If the Indebtedness has not otherwise been fully paid by the NEW DUE DATE (as
provided just above), then upon the passage of the NEW DUE DATE this Allonge
shall become ineffective, and the Security Agreement, NOTE, and Allonge shall be
returned to the Borrower; who may then detach the Allonge from the NOTE.

"BORROWER"
MyMedicalRecords.com, Inc.,
a Delaware corporation ("Debtor")

Name: Naj Allana

Title: CFO

Signature: /s/ Naj Allana

"LENDER"
The RHL Group, Inc.,
a California corporation ("Secured Party")


Name: Robert H. Lorsch

Title: CEO, Chairman

Signature: /s/ Robert H. Lorsch

3

--------------------------------------------------------------------------------

